Hogan v Iskalo Off. Holdings, III, LLC (2018 NY Slip Op 05410)





Hogan v Iskalo Off. Holdings, III, LLC


2018 NY Slip Op 05410


Decided on July 25, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 25, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


290 CA 17-01335

[*1]COREY J. HOGAN, PLAINTIFF-RESPONDENT,
vISKALO OFFICE HOLDINGS, III, LLC, DEFENDANT-APPELLANT. 


HOPKINS SORGI & ROMANOWSKI PLLC, BUFFALO (PETER J. SORGI OF COUNSEL), FOR DEFENDANT-APPELLANT. 
HOGANWILLIG, PLLC, AMHERST (COREY J. HOGAN OF COUNSEL), PLAINTIFF-RESPONDENT. 

	Appeal from an order and judgment (one paper) of the Supreme Court, Erie County (Deborah A. Chimes, J.), entered May 9, 2017. The order and judgment, among other things, granted plaintiff's motion for summary judgment in lieu of complaint. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on June 27 and July 13, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: July 25, 2018
Mark W. Bennett
Clerk of the Court